827 P.2d 171 (1992)
Samuel J. DeLUCA, Appellant,
v.
MOUNTAIN STATES FINANCIAL RESOURCES CORP., Appellee.
No. 79005.
Supreme Court of Oklahoma.
March 2, 1992.

ORDER
This appeal is dismissed as premature. The order of the district court, which dismisses appellant's counterclaim, but leaves the parties in court on appellee's claims against the appellant, is not a final appealable order. 12 Ohio St. 1991 Supp. § 1006. The Bar Committee Comments to 12 Ohio St. 1990 Supp. § 1006 state that if a counterclaim relates to the same transaction or occurrence as plaintiff's claims, then the district court does not have the power to enter a final appealable order, when it resolves only a part of the claims between the parties. This dismissal shall not prejudice the right of the appellant to bring a subsequent appeal in accordance with the Rules of Appellate Procedure in Civil Cases, after a final order is entered.
OPALA, C.J., HODGES, V.C.J., and LAVENDER, HARGRAVE and KAUGER, JJ., concur.